Citation Nr: 0805692	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-23 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for chronic liver 
disease, hepatitis B and C, to include as due to herbicide 
exposure.

4.  Entitlement to service connection for venous 
insufficiency with deterioration of arteries, to include as 
due to herbicide exposure.

5.  Entitlement to service connection for non-specific 
urethritis and enlarged prostate, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
dated in July 2002 which denied service connection for 
chronic liver disease, hepatitis B and C; venous 
insufficiency; and non-specific urethritis and enlarged 
prostate; January 2004 which denied service connection for 
numbness and tingling of the feet; and August 2004 which 
denied service connection for impotence.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's bilateral foot disability was manifested during 
his active service, or manifested to a compensable degree 
during the year following his separation from service, or is 
due to exposure to herbicides during his service, and the 
governing regulations preclude a determination that the 
disorder may be presumed service-connected.

2.  The competent medical evidence does not demonstrate that 
the veteran's impotence was incurred in or aggravated by his 
active service or is otherwise linked to the veteran's 
service.  

3.  The competent medical evidence does not demonstrate that 
the veteran's chronic liver disease and hepatitis B and C was 
incurred in or aggravated by his active service, or is due to 
exposure to herbicides during his service, or is otherwise 
linked to the veteran's service.


4.  The competent medical evidence does not demonstrate that 
the veteran's venous insufficiency with deterioration of 
arteries was incurred in or aggravated by his active service, 
or is due to exposure to herbicides during his active 
service, or is otherwise linked to the veteran's service.

5.  The competent medical evidence does not demonstrate that 
the veteran's non-specific urethritis and enlarged prostate 
were incurred in or aggravated by his active service or are 
due to exposure to herbicides during his active service, or 
is otherwise linked to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Service connection for impotence is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Service connection for chronic liver disease, hepatitis 
B, or hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

4.  Service connection for venous insufficiency with 
deterioration of the arteries is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

5.  Service connection for non-specific urethritis and an 
enlarged prostate is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2002 advising the 
veteran or VA's duties to notify and assist him as to each of 
the claims addressed in this appeal.  This notice 
specifically advised the veteran of the presumptions 
available for a veteran who served in Vietnam after January 
1962.  This letter explained at length the types of evidence 
the veteran might submit or identify to substantiate his 
claims, including evidence of risk factors for hepatitis, 
statements, and the like.  This notice was sufficient to 
advise the veteran to submit any evidence in his possession.  

Additional correspondence was provided to the veteran in May 
2002, July 2002, July 2003, August 2003, March 2004, and 
April 2005; rating decisions in July 2002, January 2004, and 
August 2004; statements of the case in May 2003 and April 
2005; and supplemental statements of the case in July 2003, 
and January 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication 
process and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  

Any defect in the timing or content of the notices has not 
resulted in prejudice to the appellant, and has not affected 
the fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in the April 2005 supplemental statement of the 
case.  The veteran submitted additional evidence in December 
2007 that duplicated evidence previously of record.  Thus, a 
supplemental statement of the case was not required.  
38 C.F.R. § 19.37 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  With respect to the 
veteran's claims for service connection for a bilateral foot 
disability, impotence, chronic liver disease and hepatitis B 
and C, and venous insufficiency, the Board finds that VA is 
not obligated to provide examinations in this case because 
the evidence does not establish that the veteran suffered an 
event, injury, or disease in service, has provided no 
evidence that his claims might be plausible, and presumptive 
service connection for any of the claimed disorders is 
precluded by the governing law and regulations.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
VA did obtain a medical opinion with respect to the veteran's 
claim for service connection for non-specific urethritis and 
an enlarged prostate.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Law and regulations governing claims for service connection 

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for disorders including acute and 
subacute peripheral neuropathy will be rebuttably presumed if 
they are manifest to a compensable degree within a year after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2007).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. §  1113 (West 2002 & Supp. 2007); 38 C.F.R. §  
3.307(d).  

As an initial matter, the Board notes that acute and subacute 
peripheral neuropathy are diseases associated with exposure 
to herbicide agents, but chronic peripheral neuropathy is not 
a neuropathy for which service connection may be presumed for 
a veteran exposed to herbicides.  The other disorders for 
which the veteran seeks service connection, including chronic 
liver disease, hepatitis B, hepatitis C; venous insufficiency 
with deterioration of arteries; and non-specific urethritis 
and an enlarged prostate, are not diseases associated with 
exposure to herbicide agents.  Therefore the presumption of 
service connection based on exposure to herbicide agents 
applies only to acute and subacute peripheral neuropathy.  

In support of his claims, the veteran submitted several 
copies of a summary of reported Agent Orange symptoms and 
effects which includes symptoms and conditions that he claims 
are due to herbicide exposure.  However, the presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  See 72 Fed. Reg. 32,395-407 
(June 2007).

The disease entity for which service connection is sought 
must be chronic, as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Bilateral Foot Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for a bilateral foot disability, 
claimed as numbness and tingling of the feet, on a direct or 
presumptive basis.

The service medical records, including reports of a June 1970 
entrance examination and June 1972 separation examination, 
are devoid of findings, complaints, symptoms, or diagnoses 
attributable to numbness or tingling of the feet.

VA medical records dated in December 2001 reflect the 
veteran's complaints of bilateral foot numbness.  In January 
2004, he complained of numbness and loss of feeling in his 
feet.  In February 2004, he requested nerve conduction 
examination.  In February 2005, he underwent electromyogram 
(EMG) consultation.  On examination of the lower extremities, 
pinprick sensation was symmetric and was not decreased 
distally compared to proximally.  Vibratory sensation was 
present in the great toes bilaterally, but was slightly 
reduced compared to at the index finger.  Motor strength was 
normal in both lower extremities.  Nerve conduction studies 
of the lower extremities were also performed.  There was 
electrodiagnostic evidence of a peripheral neuropathy 
involving sensory fibers with no denervation on EMG.  

The veteran's post-service medical records are negative for 
diagnosis of any bilateral foot disorder other than 
peripheral neuropathy.  The veteran's peripheral neuropathy 
was not diagnosed until approximately 30 years after the 
veteran's separation from active service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

While the competent medical evidence does show that the 
veteran has a bilateral foot disability, the record does not 
include a competent medical opinion linking the condition to 
the veteran's active duty.  In particular, studies have 
resulted in a recent finding by the Secretary of Veterans 
Affairs that a positive association does not exist between 
herbicide exposure and chronic perisistnet peripheral 
neuropathy.  (emphasis added).  72 Fed. Reg., supra.  
Moreover, the clinical records related to this diagnosis do 
not include discussion of the veteran's exposures to 
herbicides, so there is no opinion or implied opinion by any 
provider that the veteran's peripheral neuropathy is related 
to exposure to herbicides.  

In the absence of competent medical evidence linking any 
bilateral foot disability to service, service connection must 
be denied.  Furthermore, the evidence does not show that any 
peripheral neuropathy manifested to a compensable degree 
within one year following separation from service, thus 
presumptive service connection is not warranted.  Also, 
because there is no event, injury, or disease shown in 
service that is may be associated with the veteran's 
bilateral foot disability, the Board finds that an 
examination is not needed in this case.  38 C.F.R. 
§ 3.159(c)(4).

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  The Board recognizes the sincerity of 
his belief that review of the newest available research would 
substantiate his claim that research links exposure to 
herbicides and peripheral neuropathy, the diagnosed foot 
disorder.  Lay statements are considered to be competent 
evidence when describing the observable features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In particular, the veteran has provided no 
evidence that he is competent to interpret medical studies of 
the relationship between exposure to herbicides and the 
development later of certain disorders.    

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, the veteran is 
competent to provide current assertions that he has foot pain 
and numbness, and is competent to describe the symptoms.  
However, he is not competent to provide a medical opinion 
that foot pain is a result of his exposure to Agent Orange, 
so these assertions, although credible, have no weight or 
evidentiary value to support the claim.  

The Board notes that the veteran's assertions in 2001 that he 
had suffered foot pain for some time are not supported by 
evidence prior to 2001.  The Board finds that this assertion 
is not credible to establish that his current bilateral foot 
disorder began during and have been continuous since his 
service.  His assertions do not constitute competent medical 
evidence that his current foot disorder is a result of, his 
service.  The veteran's assertions, while not incredible, 
have no weight, competence, or evidentiary or probative 
value.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that a bilateral foot disability was incurred in or 
aggravated by service, or manifested to a compensable degree 
within one year following the veteran's separation from 
service, or is related to exposure to herbicides during 
service.  The regulations do not authorize the Board to grant 
service connection for peripheral neuropathy which is not 
acute or subacute and manifested to a compensable degree 
within one year after service.  

While the Board sympathizes with the veteran's assertion that 
there is no cause other than herbicide exposure for the 
veteran's peripheral neuropathy of the bilateral feet, 
nevertheless, the Board is not authorized to grant service 
connection for this disorder when it not diagnosed until more 
than 25 years have elapsed since the veteran's service, and 
is not the type of peripheral neuropathy for which service 
connection may be presumed.  

There is no medical diagnosis of the type of peripheral 
neuropathy which may be presumed service-connected in a 
herbicide-exposed veteran.  The veteran does not contend that 
he incurred in-service injury other than exposure to 
herbicides.  The veteran does not contend that he sought 
medical treatment for a bilateral foot disorder prior to 
2001, so there is no relevant medical information available 
which could be located on Remand.  Therefore, it would be 
fruitless to conducted VA examination, in view of the lack of 
history or evidence of a foot disorder during the veteran's 
first 25 years after his service discharge.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As the Secretary has specifically stated that there is no 
association between chronic peripheral neuropathy and 
peripheral neuropathy other than acute or sub acute 
peripheral neuropathy, service connection for a bilateral 
foot disability, diagnosed as chronic peripheral neuropathy 
diagnosed after more than 25 years had elapsed since the 
veteran's service discharge, the veteran's claim for service 
connection for a bilateral disorder of the feet, also claimed 
as due to herbicide exposure, is denied.

Impotence

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for impotence.

The service medical records, including reports of a June 1970 
entrance examination and June 1972 separation examination, 
are devoid of findings, complaints, symptoms, or diagnoses 
attributable to impotence.

The veteran has not identified clinical records proximate to 
service which might shows chronicity of impotence during the 
30 years since his service discharge in 1972.  VA medical 
records dated in February 2004 and June 2004 show a diagnosis 
and treatment of impotence, but do not provide any opinion or 
comment relating the problem to the veteran's service.

The veteran's post-service medical records are negative for 
any diagnosis of impotence until many years after separation 
from active service.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, while the competent medical evidence does show that 
the veteran is impotent, the record does not include a 
competent medical opinion linking the condition to the 
veteran's active duty.  Moreover, the clinical records 
related to this diagnosis do not include discussion of the 
veteran's exposures to herbicides, so there is no opinion or 
implied opinion by any provider that the veteran's impotence 
is related to exposure to herbicides.  

There is no event, injury, or disease shown in service that 
that the veteran asserts may be associated with the veteran's 
impotence, other than exposure to herbicides.  By law, 
service connection for impotence on the basis of a 
presumption that the impotence is related to exposure is 
precluded.  Since there is no plausible evidence to support 
the veteran's contention that his impotence is related to his 
service, the Board finds that an examination is not needed in 
this case.  38 C.F.R. § 3.159(c)(4); McLendon, supra.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  The veteran is competent to observe that he is 
physically incapable of sexual intercourse.  As a layperson, 
however, he is not competent to provide an opinion as to the 
medical basis for his impotent, as the basis for the disorder 
may not be observed.  Rather, that is a determination 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (diagnosis, or opinion relating to medical 
causation or etiology, requires a clinical examination by a 
medical professional.)  

The veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, his assertions do not 
constitute competent medical evidence that his current 
impotence began during, or is the result of, his service, or 
is the result of exposure to herbicides.  In particular, the 
veteran has not provided evidence of competence to opine as 
to association between that exposure and a current diagnosis 
of impotence.  See 72 Fed. Reg. at 32,407.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any impotence was incurred in or aggravated by 
service, and no presumption of service connection for 
impotence is applicable.  Therefore, service connection for 
impotence is denied.

Chronic Liver Disease, Hepatitis B and C

The service medical records, including reports of a June 1970 
entrance examination and June 1972 separation examination, 
are devoid of findings, complaints, symptoms, or diagnoses 
attributable to chronic liver disease or hepatitis B or C.

Private medical records dated in November 1992 and therafter 
reflect abnormal results of laboratory examinations of the 
blood, hepatitis profile positive for the hepatitis C 
antibody and a positive hepatitis B surface and core 
antibodies, with assessment of abnormal hepatitis profile, 
positive hepatitis B core and surface antibodies.  See April 
1993, March 1994, October 1995, July 1996, and April 1997 
private treatment records, and February 2002 private medical 
statement).  

No private or VA clinical record which discusses a diagnosis 
of liver disease, chronic hepatitis, hepatitis B, or 
hepatitis C, includes discussion of the veteran's service, a 
risk factor related to service, or exposure to herbicides, so 
there is no opinion or implied opinion by any provider that 
the veteran has a liver disorder which is related to service, 
including exposure to herbicides.  Moreover, none of the 
veteran's statements provide a description of any risk factor 
for hepatitis in service.  

The veteran stated, in his July 2003 substantive appeal, that 
his private physician had provided an opinion that the 
veteran's hepatitis started in service.  However, a February 
2002 medical statement by S.P.S., MD, merely states that the 
veteran "has chronic liver disease and chronic hepatitis," 
but does not provide information as to the etiology or onset 
the diagnosed disorders.  The veteran identified only one 
other provider, F.C., MD, who treated the veteran for two 
months in 2002.  The veteran did not identify the private 
provider who stated an opinion which supports the veteran's 
claim.  Neither private provider identified by the veteran 
discussed the veteran's history of military service in their 
clinical records.  The Board finds that the veteran's 
statement that a private physician related the onset of a 
liver disorder to the veteran's SWA service does not warrant 
further development, as the veteran has not identified any 
clinical record which would support continuity and chronicity 
of such a disorder prior to 1992, and the Board need not 
accept as accurate a medical opinion based solely on the 
veteran's report.  

The Board finds that, even if the veteran did, in 2003, 
provide a private physician with a report that he had 
symptoms consistent with a liver disorder chronically and 
continuously following his service, providing the physician 
with support for an opinion that the liver disorder was 
incurred during the veteran's service in Vietnam, the fact 
that there is no medical evidence of such a report until this 
claim was filed severely undermines the veteran's credibility 
in making that report.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).  The Board would not be required to accept that 
opinion as probative medical evidence, and it would be 
fruitless to direct further development of the claim, where 
the record, including the veteran's statements, establishes 
that there was no medical treatment of a liver disorder until 
more than 20 years had elapsed after the veteran's service.  

VA medical records dated in November 2001 reflect that 
physicians were unclear whether the veteran had hepatitis B 
or C.  In December 2001, a MRI of the abdomen and liver was 
normal.  A June 2002 report shows an assessment of 
asymptomatic hepatitis C.  In December 2003, hepatitis C 
remained asymptomatic as the veteran denied any fever, 
abdominal pain, or malaise.  The assessment was hepatitis C 
although he denied any symptoms.  In June 2004, liver enzymes 
were climbing but he denied constitutional signs and symptoms 
including abdominal pain, fever, chills, fatigue or dark 
urine.  On examination, the liver was not palpable below 
costal margin and there were no discernible masses.  The 
assessment was hepatitis C with elevated transaminases, 
although the veteran remained asymptomatic.

The veteran's post-service medical records are negative for 
any diagnoses of chronic liver disease or hepatitis B or C 
until nearly 20 years had elapsed following the veteran's 
separation from active service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence does show that the veteran currently has hepatitis C 
and was treated for hepatitis B, the record does not include 
a competent medical opinion linking any liver or hepatitis 
disorder or disease to the veteran's active duty.  In 
addition, the service medical records are devoid of any 
findings, symptoms, complaints, or diagnoses attributable to 
chronic liver disease or hepatitis B or C.  The veteran has 
not provided any allegation that a specific event, injury, or 
disease in service, other than exposure to herbicides, is 
related to chronic liver disease or hepatitis B or C.  As a 
presumption of service connection for the claimed liver 
disorders is precluded by law, since none of the claimed 
liver disorders have been found by the Secretary to be 
associated with exposure to herbicides, the Board finds that 
an examination is not needed in this case.  38 C.F.R. 
§ 3.159(c)(4).

The Board recognizes the veteran's contentions as to the 
diagnoses and relationship between his service and the 
claimed disability.  In particular, the veteran has stated 
that hepatitis would not "show up immediately."  However, 
the veteran has not provided any support for a determination 
that hepatitis diagnosed 20 years after service may be 
etiologically related to his service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board acknowledges that the veteran is competent to give 
evidence about what symptoms he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The veteran has not 
provided any observations that would serve as a factual basis 
to show chronicity or continuity of a liver disorder from his 
service discharge until the first assignment of medical 
diagnosis of such disorder in 1992.  As a result, his 
assertions do not constitute competent medical evidence that 
his current chronic liver disease or hepatitis began during, 
or are the result of, his service.

As previously stated, chronic liver disease, hepatitis B and 
C, are not diseases associated with exposure to herbicide 
agents.  Therefore the presumption of service connection 
based on exposure to herbicide agents does not apply.  
38 U.S.C.A. § 1116 (a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.307 (a)(6)(iii)(2007).  In the absence of competent 
medical evidence linking any chronic liver disease or 
hepatitis B or C to service, service connection must be 
denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that chronic liver disease or hepatitis B or C were 
incurred in or aggravated by service, or that chronic liver 
disease or hepatitis B or C are diseases presumed to be the 
result of exposure to herbicides or are shown by competent 
evidence to be connected to herbicide exposure.  Therefore, 
service connection for chronic liver disease and hepatitis B 
or C, also claimed as due to herbicide exposure, is denied.

Venous Insufficiency

The veteran's service medical records, including reports of a 
June 1970 entrance examination and June 1972 separation 
examination, are devoid of findings, complaints, symptoms, or 
diagnoses attributable to venous insufficiency.

Private medical records dated in October 1995 show that the 
veteran complained of right leg edema that radiated into his 
calf.  In July 1996, his condition was diagnosed as venous 
insufficiency with stasis ulcer.  In August 1996, his 
condition was diagnosed as venous insufficiency, with the 
left ankle more swollen than the right.  In December 2001, an 
examination of the extremities revealed some venostasis 
ulceration.  In September 2002, he was diagnosed with 
varicose veins bilaterally.

VA medical records dated in November 2001 note lower 
extremity varicosities with ulceration.  The veteran 
complained of ulceration and swelling around both ankles, the 
pain of which was akin to a hot poker running up the leg.  He 
had bulging from his feet to upper thigh area.  December 
2001, June 2002, December 2002, December 2003, and February 
2005 VA clinical records and examination reports disclosed 
that the veteran had venous varicosities bilaterally for 
which he wore knee-high stockings.

The veteran's post-service medical records are negative for 
any diagnosis of venous insufficiency until many years after 
separation from active service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Furthermore, while the competent medical evidence does show 
that the veteran currently has a venous insufficiency, the 
record does not include a competent medical opinion linking 
the condition to the veteran's active duty.  In addition, the 
service medical records are devoid of any findings, symptoms, 
complaints, or diagnoses attributable to venous 
insufficiency.  In the absence of competent medical evidence 
linking any current venous insufficiency to service, service 
connection must be denied.  Also, because there is no event, 
injury, or disease shown in service that may be associated 
with the veteran's venous insufficiency, the Board finds that 
an examination is not needed in this case.  38 C.F.R. 
§ 3.159(c)(4).  The presumption that the veteran was exposed 
to herbicides is not applicable, since he has not developed a 
disorder which provides application of that presumption, so 
an examination on that basis is not warranted.  

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, the veteran is competent to observe 
swelling in his leg or to describe pain he experiences.  
However, he is not competent to provide an opinion requiring 
medical knowledge, such as an opinion relating to medical 
causation and etiology of venous insufficiency.   Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
venous insufficiency began during, or is the result of, his 
service.

As earlier stated, venous insufficiency is not a disease 
associated with exposure to herbicide agents.  Therefore, the 
presumption of service connection based on exposure to 
herbicide agents does not apply.  38 U.S.C.A. § 1116 (a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.307 
(a)(6)(iii)(2007).  

In the absence of competent medical evidence linking any 
current venous insufficiency to service, service connection 
must be denied.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b).  The evidence does not show that 
venous insufficiency was incurred in or aggravated by 
service, that venous insufficiency is a disease presumed to 
be the result of exposure to herbicides or is shown by 
competent evidence to be connected to herbicide exposure.  
Therefore, service connection for venous insufficiency, also 
claimed as due to herbicide exposure, is denied.

Non-specific Urethritis and an Enlarged Prostate

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for non-specific urethritis and 
an enlarged prostate on a direct or presumptive basis.

The veteran's service medical record include a June 1970 
entrance examination report which is void of findings, 
complaints, symptoms, or diagnosis of urethritis or a 
prostate disability.  Medical records dated in May 1971 and 
June 1971 show complaints and treatment of urethral discharge 
and a burning sensation upon urination.  In September 1971, 
he complained of urethral discharge and was also treated for 
venereal warts.  In October 1971, his condition was diagnosed 
as phimosis and excision of redundant foreskin and a 
circumcision was performed.  However, the June 1972 
separation examination report is devoid of findings, 
complaints, symptoms, or diagnoses attributable to non-
specific urethritis or an enlarged prostate.

VA medical records dated in December 2001 show a history of 
urethritis, with hesitation and dribbling, and occasional 
retention after intercourse.  The assessment was some BPH 
(benign prostate hypertrophy) suspected.  In a July 2003 
opinion, a VA physician opined that there was no etiological 
relationship between the urethritis in service in 1971 and 
current benign prostate hypertrophy (BPH), the etiology of 
which was unknown.  

In December 2003, the veteran complained of dribbling after 
urination and some difficulty urinating immediately after 
intercourse.  He denied burning, pain, or frequency on 
urination.  A rectal examination revealed a moderately 
enlarged prostate, but no palpable masses or nodules were 
noted.  The assessment was a moderately enlarged prostate 
with some dribbling after urination.  Records dated in 
February 2004 include diagnoses of chronic prostatitis, BPH, 
and urinary incontinence.  It was noted that he had "NSU in 
service but no episodes."  This statement is entirely 
consistent with the 2003 VA opinion, which reflects that the 
reviewer considered the service medical records disclosing 
that the veteran was treated for non-specific urethritis in 
service, and post-service clinical records which disclosed no 
further treatment of that complaint for many years.  

The veteran continues to contend that VA clinical records 
support his claim.  In particular, in October 2004, the 
veteran indicating that he was again submitting a copy of his 
VA treatment records, which "confirm[ ] my claim and list 
[of] prescribed medications."  That clinical record, dated 
in February 2004, indicates that the veteran's diagnoses 
include chronic prostatitis, and reflect that the veteran was 
instructed in the proper use of his medications.  The record 
does not, however, express any opinion relating the veteran's 
current diagnosis of prostatitis or other disorder to his 
service.  The Board disagrees with the veteran's contention 
that the treatment note supports his claim.  

The veteran's post-service medical records are negative for 
any diagnoses of non-specific urethritis or an enlarged 
prostate until more than 25 years had elapsed after the 
veteran's separation from active service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Furthermore, while the competent medical evidence does show 
that the veteran currently has urethritis and an enlarged 
prostate, the record includes a competent medical opinion 
that the disabilities are not related to the veteran's active 
duty.  There is no contrary opinion of record..  In the 
absence of competent medical evidence linking any current 
non-specific urethritis and an enlarged prostate to service, 
service connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
non-specific urethritis and an enlarged prostate began 
during, or are the result of, his service.

As previously stated, non-specific urethritis and an enlarged 
prostate are not conditions associated with exposure to 
herbicide agents.  Therefore the presumption of service 
connection based on exposure to herbicide agents does not 
apply.  38 U.S.C.A. § 1116 (a).  In the absence of competent 
medical evidence linking any current non-specific urethritis 
and an enlarged prostate to service, service connection must 
be denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that non-specific urethritis or an enlarged prostate 
were incurred in or aggravated by service, or that non-
specific urethritis or an enlarged prostate are diseases 
presumed to be the result of exposure to herbicides or are 
shown by competent evidence to be connected to herbicide 
exposure.  Therefore, service connection for non-specific 
urethritis and an enlarged prostate, also claimed as due to 
herbicide exposure, is denied.


ORDER

Service connection for a bilateral foot disability, to 
include as due to herbicide exposure, is denied.

Service connection for impotence is denied.

Service connection for chronic liver disease, hepatitis B and 
C, to include as due to herbicide exposure, is denied.

Service connection for venous insufficiency with 
deterioration of arteries, to include as due to herbicide 
exposure, is denied.

Service connection for non-specific urethritis and enlarged 
prostate, to include as due to herbicide exposure, is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


